Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 1 of 13 PageID #: 708



                                     UNITED STATES DISTRICT COURT

                                    WESTERN DISTRICT OF LOUISIANA

                                              LAFAYETTE DIVISION

  DENNIS R. SPURGEON                                       *       CIVIL ACTION NO. 6:11-1807
                                                           *
  VERSUS                                                   *       JUDGE TERRY A. DOUGHTY
                                                           *
  SWIFT GROUP, L.L.C.                                      *       MAG. JUDGE PATRICK J. HANNA
  AND CALVIN J. LELEUX                                     *

  ******************************************************************************

                  SUGGESTED FINDINGS OF FACT AND CONCLUSIONS OF LAW

  ******************************************************************************

  MAY IT PLEASE THE COURT:

            Pursuant to the Court’s Scheduling Order, defendants, Swift Group, LLC, Calvin J.

  LeLeux, Jeff LeLeux, ICS, Nett, Inc., Shehraze Shah, Khurram Shah, Swiftships Shipbuilders,

  LLC, Swiftships, LLC, and Swiftships Group, Inc. respectfully submit the following suggested

  findings of fact and conclusions of law.

  1.        This controversy is between parties whose citizenships are completely diverse.

  2.        In connection with the sale and transfer of plaintiff’s 40% interest in Swift Group, LLC, a

  settlement agreement was reached on September 20, 2002 which included a transfer of plaintiff’s

  40% interest in Swift Group, LLC in consideration of a 33.33% of the net proceeds of the sale of

  two (2) tracts of immovable property. The parties to this transaction were Plaintiff, Robert Ness 1

  (another former member of Swift Group, LLC), and Calvin LeLeux.

  3.        Maintaining that the aforementioned agreement was breached, on May 18, 2011, the parties

  entered into a second settlement agreement which included several installment payments in cash.


  1
      Mr. Ness has not been joined to these proceedings.

                                                               1
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 2 of 13 PageID #: 709



  It also included that the Freeport Parcel should be sold within 18 months and plaintiff to receive

  1/3 of the net sales price, or in default thereof to pay plaintiff 1/3 of the appraised value. The parties

  to this agreement included plaintiff, plaintiff’s spouse, Calvin LeLeux, Swift Group, LLC,

  Swiftships Shipbuilders, LLC, Swiftships Freeport, Inc, and Champion Shipyards, Inc.

  4.      This settlement agreement was allegedly breached as well, which alleged breach gave rise

  to this litigation.

  5.      On June 28, 2000, Swiftships Shipbuilders, LLC, as maker, and Calvin LeLeux, Plaintiff,

  Robert Ness, Swift Group, LLC, Swiftships Technologies, LLC, Land & Industrial Asset

  Management, LLC and Champion Shipyards, Inc., as guarantors, signed a Note and Loan

  Agreement to secure funds for working capital through the United States Department of

  Agriculture, though the BLX, as its agent, in the original principal amount of $4,000,000.00. This

  loan is hereafter referred to as the “BLX Loan”.

  6.      The makers and endorsers of the BLX Loan included Swiftships Shipbuilders, LLC, as

  maker, and Calvin LeLeux, Plaintiff, Robert Ness, Swift Group, LLC, Swiftships Technologies,

  LLC, Land & Industrial Asset Management, LLC and Champion Shipyards, Inc., as guarantors,

  including limited guarantees from plaintiff, 40%, LeLeux 20% and Ness, 40%. The loan was

  further secured by the United States Department of Agriculture.

  7.      Beginning in August, 2007, Swiftships was in default of the BLX Loan.

  8.      The balance due on the BLX Loan amounted to $4,592,689.23, with additional sums of

  $374,011.23 in miscellaneous expenses, and $186,956.18 in attorney’s fees.

  9.      On December 15, 2008, BLX filed a complaint seeking foreclosure.

  10.     Judgment was entered on February 8, 2011 against plaintiff, Ness, Leleux, Swiftships

  Group, LLC and Swiftships Shipbuilders, LLC., severally and in solido.



                                                      2
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 3 of 13 PageID #: 710



  11.    In the years leading to 2014, Swiftships Shipbuilders, LLC no longer had the financial

  resources to continue business and was in danger of losing the government contracts.

  12.    Swift Group, LLC and Swiftships Shipbuilders LLC found an investor, Shehraze Shah,

  willing to purchase the assets of Swift Group, LLC and Swiftships Shipbuilders, LLC and to

  assume certain (but not all of its liabilities). Calvin LeLeux was ill and did not want to continue

  to operate Swift Group, LLC or Swiftships Shipbuilders, LLC.

  13.    On January 1, 2014, Swiftships Shipbuilders, LLC and Swift Group entered into an asset

  purchase agreement “APA” with Mr. Shah’s new company, Swiftships, LLC.

  14.    At the time of the APA, neither Mr. Shah nor ICS Nett, Inc. had any ownership interest in

  either Swiftships Shipbuilders, LLC or Swift Group, LLC. Shehraze Shah was one of several

  stockholders of ICS Nett, Inc.

  15.     The APA included all of the assets of Swift Group, LLC and Swiftships Shipbuilders, LLC

  and certain (but not all) of its liabilities. The liabilities assumed included payment of the BLX

  loan, state and federal income tax liens, the obligations of the seller to perform the contracts with

  various contractors, including the U.S. Navy.

  16.    The APA was developed largely to satisfy the U.S. Navy that its contracts would be

  completely and timely performed.

  17.    To purchase these assets and assume these liabilities, Shehraze Shah formed a limited

  liability company (Swiftships, LLC) in Virginia.

  18.    This limited liability company, Swiftships, LLC, has as its sole member, Swift Groups,

  Inc., a Delaware corporation, whose shareholders included Shehraze Shah (79 shares) and Jeff

  LeLeux (19 shares).




                                                   3
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 4 of 13 PageID #: 711



  19.    Both Jeff Leleux and Shehraze Shah contributed to the capital of Swift Groups, Inc. .

  Shah’s contribution was cash, and Jeffrey LeLeux’s contribution was: his knowledge, skill and

  experience in shipbuilding.

  20.    Following execution of the APA, Swift Group, LLC and Swiftships Shipbuilders, LLC

  ceased all operations, became and has remained dormant.

  21.    In order to maintain Swiftships LLC’s newly acquired assets and to discharge the assumed

  debts of Swift Group, LLC and Swiftships Shipbuilders, LLC, Shehraze Shah made and endorsed

  personally loans from First NBC Bank in the approximate amount of $70,000,000 which loans

  were secured by all of the property of Swiftships, LLC. In order to maintain its priority ranking

  as a secured creditor, First NBC Bank had Swiftships Shipbuilders, LLC and Swift Group, LLC

  remain on the notes and loan agreements as makers and borrowers.

  22.    On February 11, 2011 plaintiff filed this action against Swift Group, LLC and Calvin

  LeLeux alleging breach of the settlement agreement.

  23.    On April 16, 2012, plaintiff filed his first amended complaint adding as defendants, S. Lutfi

  Hassan and Apex Worldwide Consulting, LLC, and added an allegation that the APA should be

  revoked pursuant to Louisiana Civil Code article 2036.

  24.    On February 6, 2013, plaintiff filed his second amended complaint adding Equipment Co.

  LLC and L & H Land and Minerals, LLC as defendants.

  25.    On December 5, 2016, plaintiff filed his third amended and restated complaint. This

  complaint added ICS Nett, Inc, alleging that ICS Nett, Inc. is the alter ego of Swift Group, LLC,

  deleted Equipment Co. LLC and L & H Land and Minerals, LLC as defendants and deleted as a

  cause of action the revocatory action alleged in his original complaint.




                                                   4
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 5 of 13 PageID #: 712



  26.    On October 4, 2017, plaintiff filed his fourth supplemental and amended complaint. This

  complaint added Shehraze Shah, individually, Khurram Shah, individually, Jeffrey LeLeux,

  individually, Swiftships Shipbuilders, L.L.C., Swiftships, LLC and Swiftships Group, Inc. as

  defendants. The allegations of this complaint include a cause of action for fraud. In particular,

  plaintiff alleges that these individuals control all business decisions involving the other corporate

  Defendants, and that these Defendants implemented a plan to ensure that Defendant, Calvin J.

  LeLeux, was judgment proof as to the claims asserted by plaintiff. The fraud allegations include

  that the above-described “plan” had Calvin LeLeux’s interests in the assets in question transferred

  to his son, by giving to him, without compensation, interest in the corporations holding the Swift

  Group assets: i.e., Swiftships Shipbuilders, LLC and/or Swiftships, LLC and/or Swiftships Group,

  Inc.

  27.    The evidence does not support these allegations of fraud, and moreover are factually

  incorrect. Jeff LeLeux was never an owner of Swiftships Shipbuilders, LLC or Swift Group, LLC.

  28.    The relief prayed for by plaintiff is limited to (1) A money judgment against Defendants,

  ICS Nett, Inc., Swiftships, LLC, Swift Group, LLC, Swiftships Shipbuilders, LLC, Shehraze Shah,

  Khurram Shah, Jeffrey LeLeux and Calvin LeLeux, for damages in the amount of the value of

  Spurgeon’s 40% at the time of his transfer of ownership, or in the minimum amount of $1.4

  million, whichever is greater, representing damages due and owing Spurgeon as a result of the

  breach of the Settlement Agreement dated May 6, 2011, together with legal interest thereon from

  date of breach until paid; (2) A money judgment against Defendants, ICS Nett, Inc., Swiftships,

  LLC, Swift Group, LLC, Swiftships Shipbuilders, LLC, Swiftships Group, Inc., Shehraze Shah,

  Khurram Shah, Jeffrey LeLeux and Calvin LeLeux, for damages in the amount of the value of

  Spurgeon’s 40% at the time of his transfer of ownership, or in the minimum amount of $1.4



                                                   5
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 6 of 13 PageID #: 713



  million, whichever is greater, representing damages due and owing Spurgeon as a result of fraud

  and violation of Louisiana Unfair Trade Practices Act, together with legal interest thereon from

  date of judicial demand until paid and for reasonable attorney fees; (3) A declaratory judgment

  finding that Defendants, ICS Nett, Inc., Swiftships, LLC, Swiftships Shipbuilders, LLC and

  Swiftships Group, Inc., are the alter egos of Swift Group, LLC and that these Defendants are liable

  to Spurgeon from damages arising from the breach of the Settlement Agreement dated May 6,

  2011; (4) A declaratory judgment finding that the BLX judgment purchased by Defendant, ICS

  Nett, Inc., is unenforceable against Spurgeon or, alternatively, if the Court finds that ICS Nett, Inc.

  is entitled to enforce its judgment against Spurgeon, then Spurgeon seeks and is entitled to

  judgment against all Defendants for the amount sought; and (5) An award of reasonable attorney

  fees incurred by plaintiff. Plaintiff’s claims for specific performance and a revocatory action and

  violation of the Louisiana Unfair Trade Practices Act have been abandoned.

                                      CONCLUSIONS OF LAW

  1.     A corporation or a limited liability company enjoy juridical person status and are separate

  and distinct from their shareholders or members. La. R.S. 12:1320 B.

  2.     A Louisiana limited liability company is a separate legal entity from its members. Glod v.

  Baker, 02–988 (La. App. 3d Cir.8/6/03), 851 So.2d 1255, 1265, writ denied, 03–2482

  (La.11/26/03), 860 So.2d 1135; Metro Riverboat Associates, Inc. v. Bully's Louisiana, Inc., 99–

  0983 (La. App. 4th Cir.1/24/01), 779 So.2d 122, 125, writ denied, 01–1088 (La.6/1/01), 793 So.2d

  199; Charming Charlie, Inc. v. Perkins Rowe Associates, L.L.C., 2011-2254 (La. App. 1 Cir.

  7/10/12, 5), 97 So.3d 595, 598

  3.     Except as otherwise specifically set forth in the LLC, no member, manager, employee, or

  agent of a limited liability company is liable in that capacity for a debt, obligation, or liability of



                                                    6
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 7 of 13 PageID #: 714



  the limited liability company. La. Rev. Stat. Ann. § 12:1320(B). See also, Ogea v. Merritt, 130 So.

  3d 888 (La. 2013).

  4.     The economic purpose underlying this framework of limited liability (corporate or limited

  liability companies) has been described by Louisiana Courts as a “[P]rotection from individual

  liability encourages and promotes business ... and industry....” Johnson v. Kinchen, 160 So.2d 296

  (La.App. 1st Cir.1964).

  5.     Additionally, this shareholder/member liability shield encourages business investments in

  high-risk areas by enabling investors who utilize the corporate form to make capital contributions

  to corporations while insulating their personal wealth from the risks inherent in business. Smith v.

  Cotton's Fleet Service, Inc., 500 So.2d 759 (La.1987); Glazer v. Commission on Ethics for Public

  Employees, 431 So.2d 752 (La.1983).

  6.     Because of the beneficial role of the corporate concept, the limited liability attendant to

  corporate ownership should be disregarded only in exceptional circumstances.             Johnson v.

  Kinchen, supra.

  7.     There are limited exceptions to the rule of non-liability of shareholders for the debts of a

  corporation where the court may ignore the corporate fiction and hold the individual

  shareholders/members liable.

  8.     Generally, that is done where the corporation is found to be simply the “alter ego” of the

  shareholder/member.

  9.     The involvement of a sole or majority shareholder in a corporation is not sufficient alone

  to establish a basis for disregarding the corporate entity. Id. Louisiana courts are very hesitant to

  hold a shareholder, officer or director personally liable for corporate obligations. Shoemaker v.




                                                   7
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 8 of 13 PageID #: 715



  Giacalone, 34,809 (La. App. 2d Cir.06/20/01), 793 So.2d 230, writ denied, 2001–2614

  (La.12/14/01), 804 So.2d 632.

  10.    It should be kept in mind that, in Louisiana the concept of the separation of the corporate

  entity from those who compose it, is the general rule and is firmly established. Id. La. C.C. Art.

  24.

  11.    The mere fact that there is a commonality of personnel and centralization of power by

  virtue of ownership of stock insufficient to warrant a piercing of the corporate veil. Town of

  Haynesville, Inc. v. Entergy Corp., 42,019 (La. App. 2 Cir. 5/2/07, 6), 956 So.2d 192, 196, writ

  denied, 2007-1172 (La. 9/21/07), 964 So.2d 334.

  12.    When a party seeks to pierce the corporate veil, the totality of the circumstances is

  determinative. Harris v. Best of America, Inc., 466 So.2d 1309 (La. App. 1st Cir.1985); Liberto v.

  Villard, 386 So.2d 930 (La. App. 3d Cir.1980).

  13.    At the time of the original settlement agreement plaintiff seeks to enforce, only Calvin

  Leleux and Swift Group, LLC were parties.

  14.    In order to pierce the corporate veil, plaintiff has the burden of proving that entities, other

  than Swiftships Group, LLC, are the alter ego of Swift Group, LLC.

  15.    The factors that courts have considered in deciding whether two (2) or more parties are

  alter egos of each other include:

         (a.)    commingling of corporate and shareholder funds;

         (b.)    failure to follow statutory formalities for incorporating and transacting corporate

                 affairs;

         (c.)    undercapitalization;

         (d.)    failure to provide separate bank accounts and bookkeeping records; and



                                                   8
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 9 of 13 PageID #: 716



         (e.)    failure to hold regular shareholder and director meetings. Kingsman Enterprises v.

                 Bakerfield Elec. Co., 339 So.2d 1280 (La. App. 1st Cir.1976); Smith-Hearron v.

                 Frazier, Inc., 352 So.2d 263 (La. App. 2d Cir.1977), writ denied, 353 So.2d 1337

                 (La.1978).

  16.    Another doctrine used to pierce the corporate veil is referred to as the single-business

  enterprise doctrine.

  17.    In order to succeed in this attack on corporations/limited liability companies, the plaintiff

  bears the burden of proof.

  18.    When determining whether a corporation is an alter ego, agent, tool or instrumentality of

  another corporation, the court is required to look to the substance of the corporate structure rather

  than its form. The following factors have been used to support an argument that a group of entities

  constitute a “single business enterprise”:

         (a.)    corporations with identity or substantial identity of ownership, that is, ownership

                 of sufficient stock to give actual working control;

         (b.)    common directors or officers;

         (c.)    unified administrative control of corporations whose business functions are similar

                 or supplementary;

         (d.)    directors and officers of one corporation act independently in the interest of that

                 corporation;

         (e.)    corporation financing another corporation;

         (f.)    inadequate capitalization (“thin incorporation”);

         (g.)    corporation causing the incorporation of another affiliated corporation;

         (h.)    corporation paying the salaries and other expenses or losses of another corporation;



                                                   9
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 10 of 13 PageID #: 717



         (i.)    receiving no business other than that given to it by its affiliated corporations;

         (j.)    corporation using the property of another corporation as its own;

         (k.)    noncompliance with corporate formalities;

         (l.)    common employees;

         (m.)    services rendered by the employees of one corporation on behalf of another

                 corporation;

         (n.)    common offices;

         (o.)    centralized accounting;

         (p.)    undocumented transfers of funds between corporations;

         (q.)    unclear allocation of profits and losses between corporations; and

         (r.)    excessive fragmentation of a single enterprise into separate corporations.

  These factors are similar to factors that have been used in Louisiana’s “piercing the veil” cases.

  19.    No one factor is dispositive of the issue of “single business enterprise.” Green v. Champion

  Ins. Co., 577 So.2d 249, 257–58 (La. Ct. App.1991), writ denied, 580 So.2d 668 (La.1991).

  20.    I find that there is insufficient evidence for piercing the corporate veil in this cause, nor for

  declaring that the defendants are engaging in a single business enterprise..

  21.    There is no evidence in the record suggesting common officers, common owners (other

  than Shah being a shareholder of ICS, Nett, Inc. and of Swiftships Group, Inc.).

  22.    There is no evidence in the record suggesting allocation of profits and losses between Swift

  Group, LLC, Swiftships Shipbuilders, LLC, ICS Nett, Inc., Swiftships, LLC or Swiftships Group,

  Inc. or any of these individual defendants.

  23.    There is no evidence in the record suggesting unified administrative control of corporations

  whose business functions are similar or supplementary.



                                                    10
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 11 of 13 PageID #: 718



  24.    There is no evidence in the record suggesting services rendered by the employees of one

  corporation on behalf of another corporation, common officers or directors, or centralized

  accounting, or undocumented transfers of funds between corporations.

  25.    The weight of the evidence demonstrates that -- due to the exigencies of the U.S. Navy

  requirements and its ever present threat to terminate the executory contracts, and Swiftships

  Shipbuilders, LLC’s and Swift Group, LLC’s inability to perform the executory contracts, the

  desire of Swiftships, LLC to acquire the assets of Swift Group, LLC and Swiftships

  Shipbuilders, LLC and the level of investment made by Swiftships, LLC, and Mr. LeLeux’s desire

  to relieve himself of the financial pressures associated with continuing to operate either Swift

  Group, LLC or Swiftships Shipbuilders, LLC -- this was an arms-length transaction which was not

  designed to defraud any creditors. Rather, this was a new company with a new investor with new

  capital, who acquired the assets of Swift Group, LLC and Swiftships Shipbuilders, LLC along with

  certain of its liabilities, which as a major investor acquiring assets had every right to do.

  26.    The chief advantage of an asset sale over a merger or share exchange is the ability to pick

  and choose among assets and liabilities to be transferred. Glenn G. Morris & Wendell H. Holmes,

  8 Louisiana Civil Law Treatise, Business Organizations § 37.02 (2015). See also, J.D. Fields &

  Co., Inc. v. Nottingham Const. Co., LLC, 2015-0723 (La.App. 1 Cir. 11/9/15, 6), 184 So.3d 99,

  102

  27.    The continued use of the trade name “Swiftships” was part and parcel of the acquisition by

  Swiftships, LLC of the intangible property of Swift Group, LLC and Swiftships Shipbuilders,

  LLC.

  28.    While plaintiff may be able to point to facts which indicate less than precise handling of

  corporate affairs, such evidence does not thwart the basic requirement of maintaining a separate



                                                    11
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 12 of 13 PageID #: 719



  existence between the shareholders/members or third parties when viewing the entire

  circumstances.

  29.    In fact, the evidence shows that Swiftships, LLC was run on a corporate footing, with Jeff

  LeLeux and Shehraze Shah regularly meeting informally about business operations, which in the

  context of small closely-held corporations is sufficient to satisfy the spirit of the requirement. See,

  e.g., Chaney v. Godfrey, 535 So.2d 918, 921 (La. Ct. App.1988); and Riggins v. Dixie Shoring Co.,

  Inc., 590 So.2d 1164, 1168 (La.1991).

  30.    Accordingly, the plaintiff’s prayer that this court declare all defendants are operating as

  single business enterprise or that any of these defendants are the alter ego of Swift Group, LLC or

  Swiftships Shipbuilders, LLC is denied.

  31.    Plaintiff has also prayed for a declaratory judgment finding that the BLX judgment

  purchased by Defendant, ICS Nett, Inc., is unenforceable against Spurgeon or, alternatively, if the

  Court finds that ICS Nett, Inc. is entitled to enforce its judgment against Spurgeon, then Spurgeon

  seeks and is entitled to judgment against all Defendants for the amount sought is denied.

  32.    However, an assignment of a secured instrument that transfers ownership is effective in

  accordance with La. Civ. Code Ann. arts 2642 to 2646. Under those articles, the transfer of

  ownership of a secured instrument is effective as to the debtor and third persons after the debtor

  has actual knowledge of or notice has been given to the debtor of the transfer. The same knowledge

  or notice is required for a partial transfer or assignment.

  33.    Accordingly, upon the execution of the note or other written instrument evidencing the

  obligation and the execution and recordation of the collateral mortgage or vendor's privilege that

  secures that note or instrument, the assignment of the written instrument that transfers ownership

  of the instrument is effective as to third persons upon physical transfer of the written instrument



                                                    12
Case 6:11-cv-01807-TAD-PJH Document 172 Filed 10/26/18 Page 13 of 13 PageID #: 720



  to the assignee and the debtor has actual knowledge or has been given notice of the assignment.

  La. Civ. Code Ann. art 2643.

  34.    ICS Nett, Inc. purchased the BLX paper and the judgment by assignment.

  35.    ICS Nett, Inc. has every right to enforce the limited guarantee signed by plaintiff.

  36.    The evidence does show that an agreement was signed in favor of plaintiff requiring

  indemnification should his 40% guarantee be enforced against him. However, that agreement, (P-

  5) only binds Swiftships Shipbuilders, LLC, Swift Group, LLC, Swiftships Technologies, LLC,

  Land & Industrial Asset Management, LLC, and Champion Shipyards. Inc. These parties may be

  called upon to indemnify plaintiff, but this does not prevent the holder of this paper, ICS Nett, Inc.

  from enforcing its rights as against plaintiff.

  RESPECTFULLY SUBMITTED BY:

  NICHOLAS F. LaROCCA, JR., LTD.
  (A Professional Law Corporation)


  S/Nicholas F. LaRocca, Jr.
  NICHOLAS F. LaROCCA, JR. (B.R. #8045)
  607 Brashear Avenue
  Post Office Box 2466
  Morgan City, LA 70381-2466
  Telephone: (985) 385-4800



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing pleading has been served on all counsel

  of record via electronic mail and/or by depositing same in the United States Mail, postage prepaid

  and properly addressed, this 26th day of October, 2018.


                                      S/Nicholas F. LaRocca, Jr.
                                    NICHOLAS F. LAROCCA, JR.

                                                    13
